Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 2, 5-7, 11, 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reshetov U.S. Patent/PG Publication 20090219285.
Regarding claim 1:
 A graphics processor package comprising: (Reshetov [0016] FIG. 1 illustrates a processor in which at least one embodiment of the invention may be used. In particular, FIG. 1 illustrates processor 100).
 one or more hardware 3D game engine cores (Reshetov [0016] FIG. 1 illustrates a processor in which at least one embodiment of the invention may be used. In particular, FIG. 1 illustrates processor 100 having one or more central processing units (CPUs) 105 and 110 and at least one non-CPU functional unit 107 and 113, respectively. Also illustrated in FIG. 1 is at least one other non-CPU functional unit 115 which may perform other operations not performed by functional units 107 and 113. In one embodiment, the functional units 107, 113, and 115 may include functions such as graphics processing)(Hur [0024] Chipset 390 may also exchange data with a high-performance graphics circuit 338 via a high-performance graphics interface 339.)(Hur [0014] 3D graphics scene is rendered)(Reshetov [0017] As a result, logic 119 could include hardware/software or any combination thereof and be located or integrated within or outside of any portion of the processor 100.)
that incorporate a ray trace engine configured to augment functionality of the respective 3D game engine, (Reshetov [0016] In one embodiment, each processor in a multi-processor system or each processor core in a multi-core processor may include or otherwise be associated with logic 119 to enable techniques to improve speed of ray tracing acceleration structure traversal and corresponding polygon rendering, in accordance with at least one embodiment.)
 wherein the one or more hardware 3D game engine cores are configured to govern behavior of 3D objects of a 3D scene and interaction with and between the 3D objects of the 3D scene (Reshetov [0025] FIG. 4 illustrates an image that may be rendered according to one embodiment, using global illumination technique. Multiple rays per pixel have to be traced to achieve this image quality.) since Fig. 4 shows 3D objects interacting with each other.
 a graphics processing unit (Reshetov [0024] In one embodiment, one or more microprocessors of FIG. 2 may include a general purpose processor, graphics processor, or some other type of processor having logic 219 to determine which polygons land within and/or outside of a frustum formed by intersection of given rays and a bounding box of a given node within an acceleration structure, such as a kd-tree.).
 and a hardware interface (Reshetov [0024] The P2P system of FIG. 3, for example, may include several processors, of which only two, processors 370, 380 are shown by example. Processors 370, 380 may each include a local memory controller hub (MCH) 372, 382 to connect with memory 32, 34. Processors 370, 380 may exchange data via a point-to-point (PtP) interface 350 using PtP interface circuits 378, 388. Processors 370, 380 may each exchange data with a chipset 390 via individual PtP interfaces 352, 354 using point to point interface circuits 376, 394, 386, 398. Chipset 390 may also exchange data with a high-performance graphics circuit 338 via a high-performance graphics interface 339. Embodiments of the invention may be located within any processor having any number of processing cores, or within each of the PtP bus agents of FIG. 3. In one embodiment, logic 319 may be used to perform operations associated with at least one embodiment of the invention.).
Reshetov discloses the above elements in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Regarding claim 8:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Claim(s) 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reshetov U.S. Patent/PG Publication 20090219285 in view of Keefe U.S. Patent/PG Publication No. 20140168236.
Regarding claim 3:
 The graphics processor package of claim 1, has all of its limitations taught by Reshetov. Reshetov does not teach  FPGAs. In a related field of endeavor, Keefe teaches:
wherein the one or more hardware 3D game engine cores are implemented as field-programmable gate arrays (FPGAs) (Keefe [0016]: The processor 106 may include a central processing unit ( CPU), a two dimensional (2D) engine, a graphics processing unit ( GPU), a general processor, a multi-core processor, an application specific integrated circuit (ASIC), a digital signal processor, a field programmable gate array (FPGA), a digital circuit, an analog circuit, a microcontroller, any other type of processor.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use an FPGA as taught by Keefe. The rationale for doing so would have been a simple substitution of hardware structure where the functionality remains the same. Therefore it would have been obvious to combine Keefe with Reshetov to obtain the invention.
Regarding claim 12:
 The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Claim(s) 4. 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reshetov U.S. Patent/PG Publication 20090219285 in view of Crassin “Interactive Indirect Illumination Using Voxel Cone Tracing”.
Regarding claim 4:
 The graphics processor package of claim 1, has all of its limitations taught by Reshetov. Reshetov does not expressly disclose  a voxel space based cone tracing. In a related field of endeavor, Crassin teaches:
wherein the ray trace engine supports voxel space based cone tracing or G-buffer based tracing algorithms (Crassin Abstract: “voxel cone tracing”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use a specialized ray trace engine as taught by Crassin. The rationale for doing so would have been that it is a simple substitution of tracing types, where graphics processing in the form of tracing is still being performed. Therefore it would have been obvious to combine Crassin with Reshetov to obtain the invention.
Regarding claim 13:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reshetov U.S. Patent/PG Publication 20090219285 in view of Lee U.S. Patent/PG Publication 20160071318.
Regarding claim 9:
 The computing device of claim 8, has all of its limitations taught by Reshetov. Reshetov does not teach computing devices such as vr. In a related field of endeavor, Lee teaches:
wherein the computing device comprises a virtual reality device (Lee [0068] The computing device 104 can take on many forms, including both mobile and non-mobile forms. Exemplary computing devices include, but are not limited to, a laptop computer, a desktop computer, a tablet computer, a smart phone, augmented reality (AR)/virtual reality (VR) devices (e.g., glasses, headset apparatuses, and so forth), an internet appliance, or the like.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a different computing device as taught by Lee. The rationale for doing so would have been a simple substitution of computing device where the processing is performed in the same way, merely in a different device. Therefore it would have been obvious to combine Lee with Reshetov to obtain the invention.
Regarding claim 10:
 The computing device of claim 8, has all of its limitations taught by Reshetov. Reshetov does not teach computing devices such as vr. In a related field of endeavor, Lee teaches:
wherein the computing device comprises a smart phone (Lee [0068] The computing device 104 can take on many forms, including both mobile and non-mobile forms. Exemplary computing devices include, but are not limited to, a laptop computer, a desktop computer, a tablet computer, a smart phone, augmented reality (AR)/virtual reality (VR) devices (e.g., glasses, headset apparatuses, and so forth), an internet appliance, or the like.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a different computing device as taught by Lee. The rationale for doing so would have been a simple substitution of computing device where the processing is performed in the same way, merely in a different device. Therefore it would have been obvious to combine Lee with Reshetov to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616